Name: Commission Implementing Decision (EU) 2015/2460 of 23 December 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (notified under document C(2015) 9818) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  regions of EU Member States;  international trade
 Date Published: 2015-12-24

 24.12.2015 EN Official Journal of the European Union L 339/52 COMMISSION IMPLEMENTING DECISION (EU) 2015/2460 of 23 December 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (notified under document C(2015) 9818) (Only the French text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. Article 16 of that Directive provides for the establishment of protection, surveillance and further restricted zones in the event of an outbreak of highly pathogenic avian influenza. In addition, Article 30 of Directive 2005/94/EC provides for certain measures to be applied in the surveillance zones in order to prevent the spread of the disease, including certain restrictions on the movements of poultry, ready-to-lay-poultry, day-old chicks and hatching eggs. (5) Council Directive 2009/158/EC (4) lays down rules for trade within the Union in poultry and hatching eggs, including the veterinary certificates to be used. (6) France notified the Commission of outbreaks of highly pathogenic avian influenza of subtype H5 in holdings on its territory where poultry are kept and it immediately took the measures required pursuant to Directive 2005/94/EC, including the establishment of protection and surveillance zones in accordance with Article 16 of that Directive. (7) Laboratory investigations have shown that the HPAI viruses of the H5N1, H5N2 and H5N9 subtypes detected in France are clearly different from the HPAI H5N1 virus that appeared in the mid-1990s in Asia and which was first detected in Europe in 2005. The HPAI viruses of H5 subtype currently detected in the south-west of France are of European origin. (8) Commission Implementing Decision (EU) 2015/2239 (5) was adopted in order to list, at Union level, the protection and surveillance zones established by France in accordance with Article 16 of Directive 2005/94/EC. (9) Due to the current epidemiological situation and the risk of further spread of the disease, France has also established a large further restricted zone around the protection and surveillance zones comprising several departments or parts thereof in the south-west of that Member State. (10) In order to limit the spread of the disease, France should ensure that no consignments of live poultry, ready-to-lay poultry, day-old chicks and hatching eggs are dispatched from the protection, surveillance and further restricted zone to other parts of France, other Member States or to third countries. (11) Day-old chicks present a negligible risk for the spread of highly pathogenic avian influenza viruses provided that they have hatched from hatching eggs originating from poultry on holdings located in the further restricted zone and outside the protection and surveillance zones and when the hatchery of dispatch can ensure by its logistics and by its biosecurity working conditions that no contact has occurred between these hatching eggs and any other hatching eggs or day-old chicks originating from poultry flocks within the protection or surveillance zones and which are therefore of a different health status. (12) Hatching eggs pose a very low risk for disease transmission provided they are collected from flocks that are kept in the further restricted zone and which have undergone serological testing with negative results. Another condition is that such hatching eggs and their packaging have to be disinfected before dispatch from the further restricted zone. (13) Without prejudice to the measures applicable in the protection and surveillance zone, it is therefore appropriate that the competent authority of France may authorise the dispatch of consignments of day-old chicks and hatching eggs from the further restricted zone listed in the Annex to this Decision in accordance with the above requirements and provided that prior agreement of the competent authority of the Member State or third country of destination has been obtained. (14) The wide extension of the further restricted zone as established by France in accordance with Article 16(4) of Directive 2005/94/EC would impose a prohibition of movements on a large proportion of the susceptible poultry population. (15) It is also appropriate to mitigate the risk of poultry becoming exposed to avian influenza viruses circulating in the established surveillance zones by swiftly reducing the density of the susceptible poultry population in these zones that are comprised in the further restricted zone, in particular by timely slaughter and delayed restocking of holdings in that zone. (16) Given the large and unexpected scale of the outbreaks and the correspondingly wide area of the surveillance zones established around each outbreak, it is necessary to quickly reduce the density of the susceptible poultry on holdings at a particular high risk for infection. A systematic clinical examination of the poultry prior to dispatch would considerably slow down that depopulation process and increase the risk of virus spread. (17) Therefore, it is appropriate to provide that no systematic clinical investigations of poultry on holdings located in the surveillance zones shall be carried out 24 hours prior to dispatch for direct slaughter within the surveillance zone or the further restricted zone, provided that only direct movements of poultry originating from holdings in the surveillance zones are authorised to a designated slaughterhouse located within the surveillance and further restricted zone; and these movements are carried out under stringent biosecurity measures, including a strict separation from poultry originating from the protection zone, and that cleaning and disinfection is carried out accordingly, and that restocking will be significantly delayed. (18) The Commission has examined the measures to control the disease and the extent of the zones put under restrictions in collaboration with France, and it deems that they are suitable to achieve the set objectives. (19) The Commission is also satisfied that the borders of the protection and surveillance and further restricted zone, established by the competent authority of France in accordance with Article 16 of Directive 2005/94/EC, are at a sufficient distance to the actual holdings where outbreaks were confirmed. (20) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly define the further restricted zone established in France at Union level and to provide that no consignments of live poultry, ready-to-lay poultry, day-old chicks and hatching eggs are dispatched from the protection and surveillance zones and the further restricted zone to other parts of France, to other Member States or to third countries, except under certain authorised derogations. (21) In view of the scale of the current developments of the disease outbreaks, it is no longer feasible to timely update the list of the areas established as protection and surveillance zones by a Commission Implementing Decision. Therefore, France shall publish these lists on the website of the French authorities which should also be published on the Commission's website for information purposes. (22) The further restricted zone around the areas of the protection and surveillance zones should be listed in the Annex to this Decision and the duration of that regionalisation fixed. (23) Given that France is implementing additional measures as laid down in the Implementing Decision (EU) 2015/2239 to prevent the spread of the avian influenza and for reasons of clarity, that Decision should be repealed. (24) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 1. France shall establish the protection and surveillance zones in accordance with Article 16(1) of Directive 2005/94/EC, and (a) France shall publish lists of the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC (the lists). (b) France shall ensure that the lists are kept up-to-date and provide any update immediately to the Commission, to other Member States and to the public. 2. The Commission shall publish the lists on its website, for information purposes only. Article 2 1. Without prejudice to the measures to be applied in the protection and surveillance zones in accordance with Article 1 of this Decision, France shall establish a further restricted zone in accordance with Article 16(4) of Directive 2005/94/EC which includes at least the areas listed as further restricted zone in the Annex to this Decision. 2. France shall ensure that no consignments of live poultry, ready-to-lay poultry, day-old chicks and hatching eggs are dispatched from the areas listed in the Annex. 3. By way of derogation from paragraph 2, the competent authority of France may authorise the dispatch of consignments of day-old chicks from the areas listed in the Annex outside the established protection and surveillance zones to holdings located within that Member State or to other Member States or to third countries provided that: (a) they are hatched from hatching eggs originating from poultry holdings located outside the protection and surveillance zones; (b) the hatchery of dispatch can ensure by its logistics and biosecurity working conditions that no contact has occurred between these hatching eggs and any other hatching eggs or day-old-chicks originating from poultry flocks within established protection and surveillance zones and which are therefore of a different health status; (c) the competent authority of the Member State or third country of destination is given written notification in advance and has agreed to receive the consignments of the day-old chicks and to notify the date of arrival of the consignments at the holding of destination on its territory to the competent authority of France. 4. By way of derogation from paragraph 2, the competent authority of France may authorise the dispatch of consignments of hatching eggs from the areas listed in the Annex outside the established protection and surveillance zones to hatcheries located within that Member State, other Member States or third countries provided that they are collected from holdings situated on the day of collection in the further restricted zone listed in the Annex, and on which the poultry have tested negative in a serological survey for avian influenza capable of detecting 5 % prevalence of disease with at least a 95 % level of confidence and traceability is ensured. 5. France shall ensure that the veterinary certificates provided for in Annex IV to Directive 2009/158/EC accompanying the consignments referred to in paragraph 2 of this Article to be dispatched to other Member States include the words: The consignment complies with the animal health conditions laid down in Commission Implementing Decision (EU) 2015/2460 (6). Article 3 The competent authority of France shall authorise the dispatch of poultry for direct slaughter from the areas in the surveillance zones listed in accordance with paragraph 1 of Article 1 to a designated slaughterhouse located within the surveillance or the further restricted zone provided that such movement is carried out: (a) without any undue delay as a single trip; (b) under stringent biosecurity measures including a strict separation from poultry originating from other regions, as well as cleaning and disinfection measures. Article 4 Implementing Decision (EU) 2015/2239 is repealed. Article 5 This Decision shall apply until 31 March 2016. Article 6 This Decision is addressed to the French Republic. Done at Brussels, 23 December 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (4) Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ L 343, 22.12.2009, p. 74). (5) Commission Implementing Decision (EU) 2015/2239 of 2 December 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtypes H5N1 and H5N2 in France (OJ L 317, 3.12.2015, p. 37). ANNEX Further restricted zone as referred to in Article 1: ISO Country Code Member State Name (Department number) FR France Areas comprising the departments of: DORDOGNE (24) GERS (32) GIRONDE (33) HAUTE-VIENNE (87) HAUTES-PYRÃ NÃ ES (65) LANDES (40) LOT-ET-GARONNE (47) PYRÃ NÃ ES-ATLANTIQUES (64) Areas comprising parts of the departments of: CHARENTE (16) the commune of: 16254 PALLUAUD LOT (46) the communes of 46006 46008 46061 46066 46072 46087 46098 46114 46118 46120 46126 46127 46145 46152 46153 46164 46169 46171 46178 46184 46186 46194 46200 46205 46209 46215 46216 46219 46222 46234 46239 46241 46250 46257 46258 46259 46297 46309 46316 46334 ANGLARS-NOZAC LES ARQUES CASSAGNES CAZALS CONCORES DEGAGNAC FAJOLES FRAYSSINET-LE-GELAT GIGNAC GINDOU GOUJOUNAC GOURDON LACHAPELLE-AUZAC LAMOTHE-FENELON LANZAC LAVERCANTIERE LEOBARD LHERM LOUPIAC MARMINIAC MASCLAT MILHAC MONTCLERA MONTGESTY NADAILLAC-DE-ROUGE PAYRAC PAYRIGNAC PEYRILLES POMAREDE RAMPOUX LE ROC ROUFFILHAC SAINT-CAPRAIS SAINT-CIRQ-MADELON SAINT-CIRQ-SOUILLAGUET SAINT-CLAIR SALVIAC SOUILLAC THEDIRAC LE VIGAN CORREZE (19) the communes of: 19015 19030 19047 19066 19077 19107 19120 19124 19161 19182 19191 19195 19229 19239 19289 AYEN BRIGNAC-LA-PLAINE CHARTRIER-FERRIÃ RE CUBLAC ESTIVALS LARCHE LOUIGNAC MANSAC PERPEZAC-LE-BLANC SAINT-AULAIRE SAINT-CERNIN-DE-LARCHE SAINT-CYPRIEN SAINT-PANTALÃ ON-DE-LARCHE SAINT-ROBERT YSSANDON